Case 0:21-cv-61464-RS Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                       FORT LAUDERDALE DIVISION


 JOHANNA RAMLOCHAN,

       Plaintiff,

 v.                                                  CASE NO.:      0:21cv61464

 MEDICREDIT, INC.,

       Defendant.

 _________________________________________/

                             NOTICE OF REMOVAL

       Defendant Medicredit, Inc. (“Medicredit”) timely files this Notice of Removal

 pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, removing this action from the

 County Court of the Seventeenth Judicial Circuit, in and for Broward County for the

 State of Florida, to the United States District Court for the Southern District of

 Florida, Fort Lauderdale Division, and in support of this Notice, states as follows:

       1.     On June 23, 2021, Plaintiff Johanna Ramlochan (“Ramlochan”) filed a

 Complaint against Defendant (the “Complaint”) in the County Court of the

 Seventeenth Judicial Circuit, in and for Broward County for the State of Florida,

 Case No. COCE – 21-035905 (the “State Court Action”). The Complaint contains

 claims alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. §




                                                                              SL 5051923.1
Case 0:21-cv-61464-RS Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 4




 1692, et seq. (the “FDCPA”) and the Florida Consumer Collection Practices Act, §

 559.55, et seq. (the “FCCPA”).

       2.        Pursuant to 28 U.S.C. § 1446(a), Defendant attaches to this Notice a

 copy of all pleadings, orders and other papers or exhibits of every kind currently on

 file in the State Court Action. See Exhibit A, attached hereto.

       3.        Ramlochan served Medicredit with the summons in the State Court

 Action on July 1, 2021. Accordingly, Defendant timely file this Notice within the

 30-day limit established by 28 U.S.C. § 1446(b)(1). See, e.g., Murphy Brothers, Inc.

 v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 355 (1999) (noting that the removal

 time frame is triggered by receipt of formal service, not receipt of complaint). The

 records of the State Court Action do not reflect that any other defendant has been

 served at this time.

       4.        The United States District Court for the Southern District of Florida has

 original jurisdiction over this matter under 28 U.S.C. § 1331 because the claims

 alleging a violation of the FDCPA implicate this Court’s federal question

 jurisdiction.

       5.        Removal to the United States District Court for the Southern District of

 Florida is proper under 28 U.S.C. § 1441(a), which provides that any civil action

 brought in a County and/or State Court where the District Courts of the United States




                                                                                 SL 5051923.1
Case 0:21-cv-61464-RS Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 4




 have original jurisdiction is removable to the district of the United States District

 Court embracing the place where such action is pending.

       6.      Venue is proper in the Fort Lauderdale Division of this Court because

 this action is being removed from the Seventeenth Judicial Circuit, in and for

 Broward County, Florida.

       7.      In light of the foregoing, this Court has subject matter jurisdiction over

 this action, and this case is properly removed to this Court.

       8.      Defendant has filed a Notice of Filing Notice of Removal with the State

 Court and, upon filing this Notice, shall promptly provide written notice of its Notice

 of Removal to all adverse parties in the State Court Action.

       WHEREFORE, Defendant Medicredit, Inc. gives notice that the above-
 entitled action is removed and transferred from County Court in and for Broward
 County, State of Florida, to the United States District Court for the Southern District
 of Florida.
                                         Respectfully submitted,
                                          /s/ Drew P. O’Malley
                                         Drew P. O’Malley, Florida Bar No. 106551
                                         SPENCER FANE LLP
                                         201 North Franklin Street, Suite 2150
                                         Tampa, FL 33602
                                         Phone: 813-424-3500
                                         Facsimile: 813-405-8904
                                         domalley@spencerfane.com
                                         rhardy@spencerfane.com
                                         ecoutu@spencerfane.com
                                         Counsel for Medicredit, Inc.



                                                                                SL 5051923.1
Case 0:21-cv-61464-RS Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 4




                          CERTIFICATE OF SERVICE
       I hereby certify that on this 20th day of July, 2021, I electronically filed the
 foregoing through the Court’s CM/ECF system and sent a copy via U.S. First Class
 mail postage pre-paid to:

       JIBRAEL S. HINDI, ESQUIRE
       THOMAS J. PATTI, ESQUIRE
       The Law Offices of Jibrael S. Hindi
       110 SE 6th St., Suite 1744
       Fort Lauderdale, FL 33301
       Telephone: (954) 907-1136
       Fax: (855) 529-9540
       jibrael@jibraellaw.com
       tom@jibraellaw.com

       Counsel for Plaintiff

                                        /s/ Drew P. O’Malley




                                                                              SL 5051923.1
